                                                                     1    MICHAEL D. RAWLINS, ESQ.
                                                                          Nevada Bar No. 5467
                                                                     2    ANDREW S. BLAYLOCK, ESQ.
                                                                          Nevada Bar No. 13666
                                                                     3    SMITH & SHAPIRO, PLLC
                                                                          3333 E. Serene Ave., Suite 130
                                                                     4    Henderson, Nevada 89074
                                                                          (702) 318-5033
                                                                     5
                                                                          Attorneys for Plaintiff The Shoppes at the Palazzo, LLC
                                                                     6

                                                                     7                                  UNITED STATED DISTRICT COURT
                                                                     8                                          DISTRICT OF NEVADA
                                                                     9
                                                                          THE SHOPPES AT THE PALAZZO, LLC, a                        CASE NO.:   2:18-cv-01898-RCJ-NJK
                                                                     10   Delaware limited liability company,
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                                                                                    STIPULATION AND ORDER FOR
                                    3333 E. Serene Ave., Suite 130




                                                                     11                          Plaintiff,
                                                                                 vs.                                                EXTENSION OF TIME TO FILE JOINT
                                         Henderson, NV 89074




                                                                     12                                                             PRETRIAL ORDER
                                                                          PREMIER COSMETICS LABORATORIES,                           (THIRD REQUEST)
                                                                     13
                                                                          LTD., D/B/A TRESOR RARE, a Georgia
                                                                     14   corporation, DOE Individuals I-X; ROE
                                                                          Corporations 1-X,
                                                                     15
                                                                                                 Defendant.
                                                                     16

                                                                     17

                                                                     18           COMES NOW Plaintiff The Shoppes At The Palazzo, LLC and Defendant Premier
                                                                     19   Cosmetics Laboratories, Ltd. d/b/a Tresor Rare by and through their undersigned counsel and brings
                                                                     20   forth the instant Stipulation and Order for Extension of Time to File Joint Pretrial Order pursuant to
                                                                     21   LR IA 6-1.
                                                                     22           The parties are on the eve of settlement and have exchanged two drafts of the proposed
                                                                     23   settlement agreement. The Joint Pretrial Order is presently due on August 1, 2019. The parties are
                                                                     24   seeking a one-month extension to file the Joint Pretrial Order, which will be due on September 3,
                                                                     25   2019. This extension is being sought to give the parties time to finalize their settlement agreement.
                                                                     26   Settlement efforts have been delayed by the vacation schedules of both counsel and clients. The
                                                                     27   parties are confident this will be the last request for extension.
                                                                     28   \\\


                                                                                                                              1
                                                                     1    This is the third extension being requested by the parties.

                                                                     2           Dated this 30th day of July, 2019.

                                                                     3     SMITH & SHAPIRO, PLLC                             LEVINE GARFINKEL & ECKERSLEY
                                                                     4

                                                                     5     By /s/Michael D. Rawlins                          By /s/Louis E. Garfinkel
                                                                               Michael D. Rawlins, Esq.                         Louis E. Garfinkel, Esq.
                                                                     6         Nevada Bar No. 5467                              NV Bar No. 3416
                                                                               Andrew S. Blaylock, Esq.                         1671 W. Horizon Ridge Pkwy, Suite 230
                                                                     7         Nevada Bar No. 13666                             Henderson, NV 89012
                                                                               3333 E. Serene Ave., Suite #130                  Attorneys for Defendant
                                                                     8
                                                                               Henderson, NV 89074
                                                                     9        Attorneys for Plaintiff

                                                                     10
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC
                                    3333 E. Serene Ave., Suite 130




                                                                     11                                                 IT IS SO ORDERED:
                                         Henderson, NV 89074




                                                                     12

                                                                     13
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                     14
                                                                                                                        DATED:          July 30, 2019
                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28



                                                                                                                            2
